NON-FINAL REJECTION

Notice of Pre-AIA  or AIA  Status
The disclosed application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
(claim 1) lines12-13, “…and that allows the fluid to flow from the check valve housing inlet, through the check valve, and from the check valve housing outlet …” The drawings do not depict such a flow path therefore leading to an inoperable invention and associated 35 USC 112 rejections.
(claim 5) “wherein the check valve is made from Neoperl.” As best understood, “NEOPERL” is a brand name/trademark (https://www.neoperl.com/global/en/home/). Since Applicant appears to be claiming a “Neoperl” valve and not a valve made out of a material called Neoperl”, applicant must depict at least one suitable “Neoperl” valve and label it as prior art. This will further assist in clarifying the associated 35 USC 112 rejections below. Note that the written description does not clearly establish if “Neoperl” lexicography is drawn to a specific material or if the lexicography is drawn to an apparatus made by the Neoperl company. A limited internet search only produced results for the Neoperl company.
(claim 6) “wherein the check valve is a swing check valve or a duckbill check valve. Applicant does not apparently depict a working invention for any type of check valve let alone a swing or duckbill style check valve.

The drawings are further objected to because of the following.
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  The attached ResiBoost pdf is dated March of 2021 and is substantially the same as Applicant’s figure 4 and readily available on the web at the website below. 
https://www.xylem.com/siteassets/brand/goulds-water-technology/resources/brochure/resiboost-sales-brochure--resibsales-r2-3-29--web.pdf

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term “Neoperl”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology if appropriate; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
All claims, Applicant’s invention appears to be inoperable. Applicant’s figure 1 depicts a check valve (20) having an inlet end (22) and an outlet end (24) however there is no room for movement of the check valve to open and close a flow path. Furthermore, there does not appear to be any viable flow path even if the check valve (20) could reciprocate. 
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11, Applicant’s invention appears to be inoperable which renders the claim language indefinite because it is unclear how applicant’s claim language can be performed. Applicant’s figure 1 depicts a check valve (20) having an inlet end (22) and an outlet end (24) however there is no room for movement of the check valve to open and close a flow path. Furthermore, there does not appear to be any viable flow path even if the check valve (20) could reciprocate. As best understood, there is a functioning check valve, however the individual claim language drawn to the features of the check valve has not been given significant patentable weight, until such time as Applicant provides for an operable invention, without adding new matter. The examiner notes that removing the inoperable check valve from the drawings and removing the check valve features from the claims would be acceptable, wherein Applicant might consider claiming merely an adapter housing for housing a check valve, wherein the check valve portion is labeled as a generic schematic box within the adapter housing. Other solutions might also exist.
Claim 1 page 2 line 1. It is unclear what is meant by “…a locking ring having a locking ring inwardly and circumferentially extending flange…” As best understood, “a locking ring” is redundant wherein one of the instances should be removed and the phrase reworded such as, “…a locking ring having [[a locking ring]] an inwardly and circumferentially extending flange…”
Claim 1 last two lines. It is unclear what is meant by and/or how Applicant’s apparatus meets the claim language of, “… to freely orient (infinitive verb) and align when the check valve assembly is threaded to the first and second pipes.” Applicant’s written description supports the lexicography of the statement but does not elaborate on how this is being achieved, there does not appear to be any means for compensation of alignment differences between the upstream and downstream pipes connected to the threads, such as a swivel union. 
Claim 5 contains the trademark/trade name “Neoperl”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the disclosed case, the trademark/trade name is used to identify/describe a check valve made by Neoperl and, accordingly, the identification/description is indefinite. 
Furthermore, it is unclear if Applicant is attempting to claim a valve made from the Neoperl company or a valve made using a Neoperl material. A generic term for a Neoperl material could not be located. As best understood Applicant’s intent is to claim a valve made from the Neoperl company.
Furthermore, the claim is indefinite because it is unclear if the claim language would cover check valves made by Neoperl in the future wherein the check valves do not exist yet and therefore cannot be considered part of the scope of Applicant’s instant invention. 
Claim 6. Applicant has not demonstrated an operational check valve, let alone an operational swing or duckbill type check valve, wherein it is unclear how to apply art to a claim for an inoperable and/or non-depicted invention.
Claims 2-4, 7-10, and 12-13 are rejected based upon dependency.
Claim Interpretation
Intended Use
Throughout the claims Applicant makes use of claim language that is drawn to an intended use, wherein intended use is typically (but not always) indicated by the word “for” and extends to the next punctuation mark. Intended use is not a required limitation of the claims.  In general, the examiner will place intended use phrases in reduced italic font to indicate the phrase as (intended use) to assist Applicant with the examiner’s interpretation and future amendments. 
Adapted or Configured Phrases
Throughout the claims applicant utilizes the phrases “adapted" or “configured”. The phrases merely require the capability to perform the required claim language which ends at the next punctuation mark. The claim language earmarked by the phrases does not require the prior art to actually disclose the recitation, nor does it require the prior art to actually disclose any apparatus imbedded in the recitation, merely the claim language requires a positive answer to the question … “Could the prior art meet the claim language if provided the additional structure (if any)?” In general, the examiner will place adapted and configured phrases in italics and indicate the phrase as (capability) to assist Applicant with the examiner’s interpretation and future amendments. 

Infinitive Verbs
Throughout the claims applicant utilizes infinitive verb phrases, such as: “to be” and “to receive”. Infinitive verbs by definition are not conjugated for tense, and thus are not in the disclosed tense therefore they are not required limitations. Claims are patentable based on what is actually required, not what could be required.  In general, the examiner will place infinitive verb phrases in reduced italic font and indicate the phrase as (infinitive verb) to assist Applicant with the examiner’s interpretation and future amendments. Applicant might consider placing the infinitive verb phrases into the disclosed tense which would require the potential limitations therein.
Note that “configured” followed by an infinitive verb phrase does not impart any requirement of the “capability”. The Examiner suggests removing the infinitive verb phrases and utilizing claim language such as, “…configured such that…”, in which case the “configured” language would revert to requiring the capability to perform the recitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claim(s) 1-4, 7-8,and 10-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Napolitano US 4532958.
As an initial note, the examiner has endeavored to indicate intended use and infinitive verb phrases as an examination courtesy to assist with identification of those features which are not deemed to be requirements of the prior art. However, Applicant’s claim language is so riddled with infinitive verb phrases and intended use recitations that the following indications may not be exhaustive. The examiner further notes that the prolific use of infinitive verb phrases has rendered some claims effectively not further limiting, such as claim 4.
Napolitano discloses:
Claims 1 and 11. A check valve assembly (figure 1) having multiple components for (intended use) coupling first and second pipes together, comprising: 
a check valve (item 19, see associated 35 USC 112 rejection, wherein the features of the check valve have not been given patentable weight, however they are instantly disclosed) having a check valve inlet (generally indicated at 40), a check valve outlet (generally indicated at the lead lines of 29) and a check valve body (generally indicated at 20) and configured (capability) to allow (infinitive verb, instantly disclosed) a fluid to flow in only one direction (see the flow arrow in figure 1) from the check valve inlet, through the check valve body, and from the check valve outlet; 
a check valve housing (11) having a check valve housing inlet (15) with check valve housing inlet threads (51) to thread (infinitive verb, instantly disclosed, see at least column 2 line31 “positioned within a fluid line”) the check valve assembly to a first pipe, having a check valve housing outlet (not individually labeled, generally indicated at the lead line of 52) with a check valve housing outlet mating surface (not individually labeled, seen as that portion of 11 that contacts 12) and check valve housing outlet threads (56), and having a check valve housing inner passageway (not individually labeled, seen as that space occupied at least in part by item 20) that has a check valve housing inner circumferential rim (17) configured (capability) to receive (infinitive verb, instantly disclosed) the check valve inlet of the check valve in a sealing manner and that allows the fluid to flow (infinitive verb) from the check valve housing inlet, through the check valve, and from the check valve housing outlet; 
a check valve body adapter (12) having a check valve body adapter inlet (generally indicated at lead line 27) with a check valve body adapter inlet mating surface (seen as that portion of 12 in contact with 11) configured (capability) to couple (infinitive verb, instantly disclosed) to the check valve housing outlet mating surface in a sealing manner to form (infinitive verb, instantly disclosed) a mating surface coupling when the check valve body adapter is coupled to the check valve housing, with a check valve body adapter opening (generally indicated at lead line 14) configured (capability) to allow (infinitive verb, instantly disclosed) the fluid to flow from the check valve housing outlet to the check valve body adapter, and with a check valve body adapter inlet coupling flange (54), having a check valve body adapter outlet (generally at the lead line of 60) with outlet threads (60) to thread (infinitive verb, instantly disclosed) the check valve assembly to a second pipe (see at least column 3 lines 31-32), and having a check valve body adapter inner passageway (seen as the void space interior of 12) configured (capability) to allow (infinitive verb, instantly disclosed) the fluid to flow from the check valve body adapter opening, through the check valve body adapter and to the second pipe; and 
a locking ring (13) having a locking ring (see associated 35 USC 112) inwardly and circumferentially extending flange (seen as the radially connecting portion of 13 between two longitudinal portions of 13) configured (capability) to couple (infinitive verb, instantly disclosed) to the check valve body adapter inlet coupling flange to form (infinitive verb, instantly disclosed) a flange coupling to mate (infinitive verb, instantly disclosed) and seal the check valve body adapter inlet mating surface and the check valve housing outlet mating surface when the locking ring is coupled to the check valve housing, and having a locking ring portion (seen as the threaded portion of 13) with locking ring threads (56) configured (capability) to thread (infinitive verb, instantly disclosed) to the check valve housing outlet threads and couple the locking ring to the check valve housing; the mating surface coupling together with the flange coupling combining to form (infinitive verb, instantly disclosed) a check valve assembly union that allows the multiple components of the check valve assembly to freely orient (infinitive verb, see associated 35 USC 112 and note 1 below) and align when the check valve assembly is threaded to the first and second pipes.
Note 1. Without having a clear basis in Applicant’s written description of how this claim language is being performed, the Examiner takes the position that since the prior art appears to have substantially the same parts and is assembled in substantially the same manner as Applicant’s invention, it is therefore assumed that the prior art also meets this claim language. 

Claim 2. A check valve assembly according to claim 1, wherein the check valve assembly comprises an O-ring (52) configured (capability) to provide (infinitive verb, instantly disclosed) an O-ring seal between the check valve body adapter inlet mating surface and the check valve housing outlet mating surface.

Claim 3. A check valve assembly according to claim 1, wherein the check valve assembly comprises at least one O-ring (22) configured (capability) to provide (infinitive verb, instantly disclosed) an O-ring seal between the check valve inlet and the check valve housing inner passageway.

Claim 4. A check valve assembly according to claim 1, wherein the locking ring portion is configured (capability) to extend (infinitive verb, instantly disclosed) perpendicular to the locking ring inwardly and circumferentially extending flange.

Claim 7. A check valve assembly according to claim 1, wherein the check valve housing outlet with the check valve housing outlet threads and the check valve body adapter outlet with the outlet threads are dimensioned and adapted (capability) to thread (infinitive verb, not required) to different sized first and second pipes.
Note: This claim is instantly rejected under 35 USC 102 because the infinitive verb phrase is not a required limitation. Napolitano does not appear to explicitly address different sized connections, however if Applicant were to perfect the claim language the examiner would at least take Official Notice that having couplers drawn to different sizes of pipe are known in the art, typically they are referred to as “adapters”.
Claim 8. A check valve assembly according to claim 1, wherein the check valve adapter opening is dimensioned and configured (capability) to receive (infinitive verb, instantly disclosed, note the opening of 12 receives outlet openings 29) at least some part of the check valve outlet.

10. A check valve assembly according to claim 1, wherein the check valve body adapter (12) inlet mating surface and the check valve housing (11) outlet mating surface are configured (capability) as corresponding (as depicted in figure 1) flat mating surfaces.

12. A check valve according claim 11, wherein the check valve housing (11) inlet (15) comprises check valve housing inlet threads (51) configured (capability) to thread (infinitive verb, presently disclosed, see at least column 2 line 31 “in a fluid line”) the check valve assembly to corresponding threads of a first pipe.

13. A check valve according claim 11, wherein the check valve body adapter outlet (generally at the lead line of 60) comprises outlet threads (60) configured (capability) to thread (infinitive verb, instantly disclosed, see at least column 3 lines 31-32) the check valve assembly to corresponding threads of a second pipe.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As best understood, Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano US 4532958.
Regarding claim 5.
Napolitano discloses all of claim 1, 
Napolitano does not disclose, “wherein the check valve is made from Neoperl”. 
In the event Applicant perfects the claim language overcoming the 35 USC 112 rejections for depicting an inoperable invention and improperly claiming a check valve made from Neoperl, the Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize an inline check valve as provided for by the company Neoperl (see website) as a functional equivalent for the inline check valve of Napolitano for the purpose of providing back flow prevention in a variety of applications.

    PNG
    media_image1.png
    514
    1137
    media_image1.png
    Greyscale


Regarding claim 6. 
Napolitano discloses all of claim 1.
Napolitano does not disclose, “wherein the check valve is a swing check valve or a duckbill check valve.” 
In the event Applicant perfects the claim language overcoming the associated drawing objections and 35 USC 112 Rejection for not depicting how a swing check valve or duckbill check valve would operate within Applicant’s assembly, the Examiner takes official notice that it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize an inline swing check valve or an inline duckbill check valve as a functional equivalent for the inline check valve of Napolitano for the purpose of providing back flow prevention in a variety of applications.

As best understood, Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano US 4532958 further in view of Hagman (US 4369808).
Napolitano discloses all of claim 1.
Napolitano further discloses a check valve housing (11) mating surface and a check valve body adapter (12) mating surface, wherein an O-ring groove and seal (52) is positioned on/in the check valve housing (11) mating surface. The instant claim language requires that the groove and seal be formed in/on the check valve body adapter mating surface.  Thus Napolitano does not disclose, “wherein the check valve body adapter (12) inlet mating surface is formed with a check valve body adapter inlet circumferential groove or channel configured (capability) to receive (infinitive verb) the O-ring.”
Hagman teaches an inline check valve (generally indicated at 10) having a check valve housing (2) mating surface (that portion of 2 contacting 3) and a check valve body adapter (2) inlet mating surface (that portion of 3 contacting 2), wherein the check valve body adapter (3) inlet mating surface is formed with a check valve body adapter inlet circumferential groove (not individually labeled, seen as that space occupied by item 5) or channel configured (capability) to receive (infinitive verb) the O-ring (5).”
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize a groove and seal (5, Hagman) positioned on/in adapter (3, Hagman) surface as taught by Hagman as a functional equivalent for the groove and seal (52, Napolitano) positioned on/in the housing (11, Napolitano) mating surface of Napolitano for the purpose of providing a sealing effect between the two surfaces. The Examiner further notes that given two mating surfaces … placing a groove and seal on one surface vs. placing the groove and seal on the other surface is merely a reversal of parts, wherein it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein,  8 USPQ 167.

Conclusion
All of the references cited on the instant PTO-892 are inline check valves pertinent to Applicant’s disclosure, in particular having features drawn to Applicant’s outer housings. Napolitano is deemed the closest prior art, none of the other cited references are particularly better suited to the claim language. The Examiner notes that if the claim language is perfected to overcome the outstanding 35 USC 112 Rejections, a further search for the particulars of the valving features would be required. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753